  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA              )
                                      )           CRIMINAL ACTION NO.
      v.                              )              3:09cr167-MHT
                                      )                  (WO)
MARIO CHANTIE McCULLOUGH              )


                                  ORDER

       Upon    consideration      of        defendant        Mario     Chantie

McCullough’s motion to modify or terminate supervised

release       (doc.    no.    178),    and       based   on    McCullough’s

successful completion so far of over three years of his

four-year       term     of     supervised            release,       including

compliance with all conditions of release, his stable

residence and employment, his lack of substance abuse,

and his lack of new arrests or warrants, and based on

the    government’s      response         that   it    and    the    Probation

Department       do    not    oppose      early       termination,      it   is

ORDERED that:

       (1) The petition is granted.

       (2) Defendant Mario Chantie McCullough’s term of
supervised release is terminated effective immediately,

and he is discharged.

    DONE, this the 24th day of October, 2018.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
